UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-1925


CHARLES W. PENLAND, Sr.; MARY PENLAND, Wife,

                  Plaintiffs - Appellants,

             v.

COUNTY OF SPARTANBURG, South Carolina; STATE OF SOUTH
CAROLINA; JERRY SAAD, Court Appointed Receiver; RMC OFFICE
OF SPARTANBURG COUNTY, South Carolina; SOUTH CAROLINA
DEPARTMENT OF REVENUE,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (6:07-cv-03288-HMH)


Submitted:    November 20, 2008             Decided:   November 25, 2008


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Charles W. Penland, Sr., and Mary Penland, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Charles W. Penland, Sr., and Mary Penland appeal the

district     court’s    order   accepting   the   recommendation    of   the

magistrate judge and dismissing their 42 U.S.C. § 1983 (2000)

complaint.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.        See Penland v. County of Spartanburg, No. 6:07-

cv-03288-HMH    (D.S.C.    Aug.   13,   2008).    We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                   AFFIRMED




                                        2